 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LONNIE LEE POSLOF, JR.,                            No. 2:19-cv-2321 AC P
12                       Petitioner,
13            v.                                         ORDER
14    MICHAEL MARTEL,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed his traverse along with a request for

18   a copy of his traverse and for the court to serve the traverse on respondent. ECF Nos. 15, 16. He

19   states that due to current quarantine procedures, he has been unable to obtain a copy of the

20   traverse and the attached exhibits are originals. ECF No. 15. Although the court does not

21   typically provide copies, in light of the brief nature of the traverse and the current, exceptional

22   circumstances, petitioner’s request for a copy will be granted. The court will further excuse

23   petitioner from serving a paper copy of the traverse on respondent and consider respondent served

24   by the electronic copy received through the court’s electronic filing system.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1. Petitioner’s request for copies and service on respondent, ECF No. 15, is granted.

27          2. The Clerk of the Court is directed to send petitioner a copy of his traverse, ECF No.

28   16.
                                                        1
 1         3. Petitioner is excused from serving a paper copy of the traverse on respondent.
 2   DATED: March 24, 2020
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
